   Case 4:19-cv-00192-RSB-CLR Document 48 Filed 07/17/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 ALICIA C. FOX,

                Plaintiff,                                   CIVIL ACTION NO.: 4:19-cv-192

         v.

 CUMMINS, INC., and KELLY SERVICES,
 INC.,

                Defendants

                                            ORDER

       Presently before the Court is Defendant Kelly Services, Inc.’s (“KSI”) Motion to Compel

Arbitration and Dismiss or, in the Alternative, Stay All Proceedings Pending Arbitration. (Doc.

25.) After KSI filed the at-issue Motion, Plaintiff Alicia Fox and KSI agreed to arbitrate Plaintiff’s

claims against KSI and filed a Joint Stipulation to that effect. (Doc. 32.) Accordingly, in an Order

entered on February 21, 2020, the Court ordered Plaintiff to submit to binding arbitration and

stayed this action as to KSI “until the final determination of the arbitration proceedings.” (Doc.

38, p. 1.) As such, the Court DISMISSES as moot KSI’s Motion to Compel, (doc. 25). The

Court’s February 21, 2020 Order remains the Order of the Court, and this case remains STAYED

as to Defendant KSI.

       SO ORDERED, this 17th day of July, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
